      Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 1 of 15



                I N T H E U N I T E D S T A T E S D IS T R I CT C O U R T
                       D I S T R I CT O F M A S S A C H US E T T S



 **************************************
                                       *
 GEOFFREY TAMMARO,                                 *
 MEGAN TAMMARO                                     *
                                                   *
              Plaintiffs
                                                   *
         v.                                        *
                                                   *       CIVIL ACTION NO.
                                                   *
 CITY OF BOSTON, GAVIN MCHALE,                     *
 MARK ASSAD, KEVIN SMITH,                          *
 CHRISTOPHER SIMPSON, and JOHN                     *
 DOE                                               *
                                                   *
              Defendants                           *

  **************************************



                                     COMPLAINT

       In the early morning hours of June 11, 2017, pedestrians in Boston’s Theater

District stepped over and around an unconscious man sprawled across the sidewalk on

Stuart Street. No one bothered to examine this man’s condition until an Emergency Room

nurse and doctor noticed a white substance oozing out of the man’s mouth. Based on their

training and experience, they deduced the man was in the midst of heroin overdose and

asked bystanders to call 911.

       When the first police officer arrived at the scene, the Good Samaritans described

the unknown man’s condition and asked the officer for Narcan and oxygen. Instead of

treating the presence of two medical professionals as a stroke of good fortune, the officer
      Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 2 of 15



immediately became combative and eventually used excessive and unnecessary force to

unlawfully arrest the nurse. In an effort to conceal and/or justify this misconduct, police

officers fabricated criminal allegations. Having had these charges dismissed in state court,

the nurse now brings this civil rights action seeking compensatory and punitive damages

to redress the deprivation of rights secured to him by the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution, as well as the common law of the

Commonwealth of Massachusetts. The nurse’s wife brings her own common law claims

based on the trauma she endured witnessing the assault and the damage it caused their

martial relations.

                                        PARTIES

1.   Plaintiff Geoffrey Tammaro (“Geoffrey”) is a resident of Sandwich, Massachusetts.

2.   Plaintiff Megan Tammaro (“Megan”) is a resident of Sandwich, Massachusetts.

3.   Defendant City of Boston (“Boston”) is a municipal corporation located within

     Suffolk County, Massachusetts, with principal place of business at 1 Schroeder Plaza.

4.   Defendant Gavin McHale (“McHale”) is a resident of the Commonwealth of

     Massachusetts who, at all times pertinent hereto, was employed by the City of Boston

     as a police officer with the Boston Police Department.

5.   Defendant Mark Assad (“Assad”) is a resident of the Commonwealth of

     Massachusetts who, at all times pertinent hereto, was employed by the City of Boston

     as a police officer with the Boston Police Department.

6.   Defendant Kevin Smith (“Smith”) is a resident of the Commonwealth of

     Massachusetts who, at all times pertinent hereto, was employed by the City of Boston

     as a police officer with the Boston Police Department.




                                             2
      Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 3 of 15



7.   Defendant Christopher Simpson (“Simpson”) is a resident of the Commonwealth of

     Massachusetts who, at all times pertinent hereto, was employed by the City of Boston

     as a police officer with the Boston Police Department.

8.   Defendant John Doe (“Doe”) is a resident of the Commonwealth of Massachusetts

     whose first and last name is presently unknown; at all times pertinent hereto, he was

     employed by the City of Boston as a police officer with the Boston Police Department.

9.   All the individual Defendants are being sued individually and in their official

     capacities.

10. At all times pertinent hereto, all the individual Defendants were acting as employees,

     agents, or servants of Defendant City of Boston.

11. At all times pertinent hereto, all the individual Defendants were acting under color of

     state law.

12. At all times pertinent hereto, all the individual Defendants were engaged in a joint

     venture.

                                      JURISDICTION

13. Plaintiff’s action for violation of rights guaranteed by the Fourth, Fifth, Eighth, and

     Fourteenth Amendments to the United States Constitution is brought pursuant to the

     provisions of 42 U.S.C. §1983.

14. Jurisdiction is conferred on this court by 28 U.S.C. §§1331 (federal question) and

     1343 (civil rights).

                                         VENUE

15. This action is properly brought in the Eastern Division of the United States District

     Court for the District of Massachusetts under 28 U.S.C. §§1391 (b)(1) and (2) because




                                            3
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 4 of 15



    the events at issue in the case arose and transpired in the Eastern Division of the

    District of Massachusetts.

                             FACTUAL ALLEGATIONS

False Arrest and Excessive Force Incident

16. Geoffrey and Megan Tammaro were married in 2010.

17. In the spring of 2017, they made plans to spend the weekend of June 10 in Boston to

    celebrate Megan’s birthday and graduation from Southern Connecticut State

    University.

18. Geoffrey and Megan invited their friend, Nathaniel Vasquez (“Nati”), and his wife,

    Bonnie Hope (“Bonnie”) to join them on the trip.

19. Another friend named Jason Hansing ended up joining them on the trip.

20. Geoffrey is a Registered Nurse, licensed to practice in the Commonwealth of

    Massachusetts.

21. Nati is a physician licensed to practice in the Commonwealth of Massachusetts.

22. Geoffrey and Nati were both employed at Tobey Hospital in Wareham, Massachusetts

    in the emergency department.

23. After eating dinner on Saturday, June 10, 2017, the group walked around Boston’s

    theater district checking out various establishments.

24. At some point after midnight on Sunday, June 11, 2017, the group came upon a man

    lying on the sidewalk.

25. The man had a white substance around his mouth.

26. Geoffrey and Nati kneeled at the man’s side to assess him and found a weak pulse.

27. Geoffrey called for someone to call 911.




                                            4
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 5 of 15



28. Minutes later, Officers McHale and Assad approached the group.

29. Nati identified himself as an emergency room (“ER”) physician and Geoffrey

    identified himself as an ER nurse.

30. McHale shouted at Geoffrey and Nati to step away from the man whose life they were

    trying to save.

31. Nati informed McHale that this man appeared to be suffering an overdose and

    requested that Narcan be administered.

32. McHale advised Nati that he didn’t have any Narcan or oxygen in his cruiser.

33. McHale threatened to arrest Geoffrey and Nati but did not explain the basis for any

    such arrest.

34. At this point, Officers Smith and Simpson arrived at the scene and administered a dose

    of Narcan.

35. When this dose failed to produce the desired effect, Geoffrey and Nati requested a

    second dose be administered.

36. They were advised the officers only had a single dose but that Emergency Medical

    Services (“EMS”) was on its way.

37. After EMS arrived, Geoffrey identified himself as an ER nurse and reported the man’s

    condition.

38. Geoffrey then stepped away from the man to allow EMS to assess him.

39. Without warning, McHale grabbed Geoffrey’s neck and left arm and threw him to the

    sidewalk.

40. Megan was standing in close proximity to Geoffrey and watched helplessly as her

    husband’s face and head struck the ground.




                                             5
      Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 6 of 15



41. McHale then began punching Geoffrey in the head and kicking and kneeing his ribs

     and hip before placing Geoffrey into handcuffs.

42. The actions of McHale were not justified.

43. Assad, Smith, Simpson, and Doe assisted McHale in performing the various actions

     described above and lent their physical presence and support and the authority of their

     office to McHale during the said events.

44. Assad, Smith, Simpson, and Doe knew or had reason to know that McHale was

     utilizing excessive force against a civilian who had not committed a crime and posed

     no threat to McHale or anyone else.

45. Assad, Smith, Simpson, and Doe nevertheless ignored the realistic opportunity each

     had to intervene to prevent the assault from escalating and persisting.

Post-Arrest Abuse of Process and Malicious Prosecution

46. Following Geoffrey’s arrest, McHale, Assad, Smith, Simpson, and Doe knew or

     should have known there was no probable cause to charge Geoffrey with a crime.

47. McHale, Assad, Smith, Simpson, and Doe nevertheless conspired to falsify

     allegations in a police report that served as the basis for an application for a criminal

     complaint.

48. McHale, Assad, Smith, Simpson, and Doe utilized the criminal process for the

     illegitimate purpose of covering up their own misconduct.

49. The false allegations against Geoffrey led to charges of assault and battery of a police

     officer and resisting arrest and forced Geoffrey to retain counsel to defend himself.

50. The charges against Geoffrey were ultimately dismissed prior to his arraignment on

     September 21, 2017.




                                              6
      Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 7 of 15



The City of Boston’s Deliberate Indifference to the Right of Citizens to be Free from
Excessive Force.

51. At all pertinent times, the City of Boston and its policymakers knew of their legal duty

     to train, supervise, monitor, and discipline members of the City’s police force to

     observe the rights of persons, including their right to be free from the use of excessive

     force at the hands of police.

52. At all pertinent times, the City of Boston, its policymakers, and the Boston Police

     Department, failed to monitor, train, supervise, control and discipline the individual

     Defendants in the use of force with such recklessness and gross negligence as to

     manifest deliberate indifference to the right of persons, including Geoffrey Tammaro,

     to be free from excessive force.

53. Prior to the incident on June 10, 2017, the City of Boston, its policymakers and the

     Boston Police Department were aware of complaints and claims alleging use of

     excessive force and other civil rights violations on the part of Boston Police officers,

     but on information and belief, such allegations did not result in substantive

     investigation into such incidents or discipline of officers.

54. In fact, when an investigative report published in 2014 revealed that the City of Boston

     had paid $5.6 million to settle over two dozen police misconduct lawsuits in the

     preceding four years – an amount exceeding sums paid by other cities with equal or

     larger populations – the Boston Police Superintendent in charge of professional

     standards flatly denied the Department had a police misconduct problem.




                                              7
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 8 of 15



The Harm to Geoffrey and Megan and Their Relationship

55. Watching her husband’s beating in the early morning hours of June 11, 2017, caused

    Megan severe emotional distress accompanied and manifested by physical

    symptomatology.

56. Megan was physically shaken by what she saw and spent much of the time between

    Geoffrey’s assault and release from confinement crying uncontrollably.

57. In the days and weeks that followed, Megan suffered from nightmares and flashbacks

    that made it difficult to concentrate at work and in the home.

58. The experience of being beaten and falsely accused by McHale and the other

    individual defendants also caused Geoffrey severe emotional distress accompanied

    and manifested by physical symptomatology.

59. Like Megan, Geoffrey suffered from nightmares and flashbacks that made it difficult

    to concentrate at work and in the home.

60. In the immediate aftermath of his assault, Geoffrey suffered bruising and swelling to

    his face, head, arm, and torso.

61. Geoffrey also experienced serious back pain.

62. This back pain eventually made it impossible for Geoffrey to continue his career as

    an ER nurse.

63. Although Geoffrey was eventually able to secure a less physically demanding

    position, the compensation and other benefits of this new job were less rewarding than

    his previous position.

64. This change in Geoffrey’s employment had a negative impact on family finances, his

    emotional well-being, and his marital relations with Megan.




                                            8
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 9 of 15



65. The physical and psychological injuries inflicted by the individual defendants on

    Geoffrey caused Megan to lose the care, comfort, and services of her husband she had

    come to expect during their years of marriage.



       COUNT I – VIOLATION OF 42 U.S.C. § 1983 – FALSE ARREST
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

66. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

67. The aforesaid actions and conduct by Defendants McHale, Assad, Smith, Simpson

    and Doe violated Plaintiff Geoffrey Tammaro’s right to be free from an unreasonable

    seizure as guaranteed by the Fourth and Fourteenth Amendments to the United States

    Constitution.

68. As a result of the above-described violation of rights, Plaintiff Geoffrey Tammaro

    suffered great pain of mind and body and was otherwise damaged.

     COUNT II – VIOLATION OF 42 U.S.C. § 1983 – EXCESSIVE FORCE
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

69. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

70. The aforesaid actions and conduct by Defendants McHale, Assad, Smith, Simpson,

    and Doe violated Plaintiff Geoffrey Tammaro’s rights to be free from the use of

    unreasonable and excessive force and summary punishment as guaranteed by the

    Fourth, Fifth, and Fourteenth Amendments to the United States Constitution.

71. As a result of the above-described violation of rights, Plaintiff Geoffrey Tammaro

    suffered great pain of mind and body and was otherwise damaged.




                                           9
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 10 of 15



 COUNT III - VIOLATION OF 42 U.S.C. § 1983 – MALICIOUS PROSECUTION
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

72. Plaintiff re-alleges paragraphs 1 through 65 and incorporates them herein by reference.

73. The aforesaid actions and conduct by Defendants McHale, Assad, Smith, Simpson,

     and Doe violated Plaintiff Geoffrey Tammaro’s rights to be free from malicious

     prosecution as guaranteed by the Fourth and Fourteenth Amendments to the United

     States Constitution.

74. As a result of the above-described violation of rights, Plaintiff Geoffrey Tammaro

     suffered great pain of mind and body and was otherwise damaged.

                  COUNT IV– ASSAULT AND BATTERY
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

75. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

     herein by reference.

76. The above-described actions of Defendants McHale, Assad, Smith, Simpson, and Doe

     constituted an assault and battery as defined under the common law of the

     Commonwealth of Massachusetts.

77. As a direct and proximate cause of the above-described behavior of Defendants

     McHale, Assad, Smith, Simpson, and Doe, Plaintiff Geoffrey Tammaro suffered great

     pain of mind and body and was otherwise damaged.

           COUNT V – FALSE ARREST AND IMPRISONMENT
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

78. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

     herein by reference.




                                            10
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 11 of 15



79. The above-described actions of Defendants McHale, Assad, Smith, Simpson, and Doe

    constituted a false arrest and imprisonment as defined under the common law of the

    Commonwealth of Massachusetts.

80. As a direct and proximate cause of the above-described behavior of Defendants

    McHale, Assad, Smith, Simpson, and Doe, Plaintiff Geoffrey Tammaro suffered great

    pain of mind and body and was otherwise damaged.

                 COUNT VI - MALICIOUS PROSECUTION
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

81. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

82. The aforesaid actions and conduct of Defendants McHale, Assad, Smith, Simpson, and

    Doe constituted malicious prosecution under the laws of the Commonwealth of

    Massachusetts.

83. As a result of the malicious prosecution of Plaintiff Geoffrey Tammaro by the above-

    named Defendants, he suffered great pain of mind and body and was otherwise damaged.

                    COUNT VII - ABUSE OF PROCESS
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

84. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

85. The aforesaid actions and conduct of Defendants McHale, Assad, Smith, Simpson and

    Doe constituted abuse of process under the laws of the Commonwealth of

    Massachusetts.

86. As a result of the abuse of process by the above-named Defendants, Plaintiff Geoffrey

    Tammaro suffered great pain of mind and body and was otherwise damaged.




                                           11
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 12 of 15




  COUNT VIII – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

87. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

88. The individual Defendants intended to inflict emotional distress upon Geoffrey

    Tammaro and/or knew his emotional distress would be the likely result of their aforesaid

    conduct.

89. The aforesaid conduct by the Individual Defendants was extreme and outrageous, was

    beyond all possible bounds of decency, and was utterly intolerable in a civilized

    community.

90. The aforesaid conduct by the Individual Defendants was the cause of Geoffrey

    Tammaro’s distress and this emotional distress was severe and of a nature that no

    reasonable person could be expected to endure it.

91. As a direct and proximate cause of the aforesaid actions and conduct by the Individual

    Defendants, Plaintiff Geoffrey Tammaro suffered great pain of mind and body and was

    otherwise damaged.

  COUNT IX – VIOLATION OF 42 U.S.C. § 1983 – FAILURE TO DISCIPLINE
                           AND SUPERVISE
                          City of Boston

92. Plaintiff Geoffrey Tammaro re-alleges paragraphs 1 through 65 and incorporates them

    herein by reference.

93. Prior to June 11, 2017, Defendant City of Boston developed and maintained policies or

    customs exhibiting deliberate indifference to the constitutional rights of persons in

    Boston.



                                            12
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 13 of 15



94. Defendant City of Boston did not require appropriate in-service training or re-training of

     officers who were known to use excessive and unnecessary force during street

     encounters with civilians.

95. The above-described policies and customs demonstrated a deliberate indifference on

     the part of policymakers of Defendant City of Boston and were the cause of a violation

     of Plaintiff Geoffrey Tammaro’s rights alleged herein.

96. As a direct and proximate result of the above-described violation of rights, Plaintiff

     Geoffrey Tammaro suffered great pain of mind and body and was otherwise damaged.

   COUNT X – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

97. Plaintiff Megan Tammaro re-alleges paragraphs 1 through 65 and incorporates them

     herein by reference.

98. The individual Defendant intended to inflict emotional distress upon Megan Tammaro

     and/or knew her emotional distress would be the likely result of their aforesaid conduct.

99. The aforesaid conduct by the Individual Defendants was extreme and outrageous, was

     beyond all possible bounds of decency, and was utterly intolerable in a civilized

     community.

100. The aforesaid conduct by the Individual Defendants was the cause of Megan Tammaro’s

     distress and this emotional distress was severe and of a nature that no reasonable person

     could be expected to endure it.

101. As a direct and proximate cause of the aforesaid actions and conduct by the Individual

     Defendants, Plaintiff Megan Tammaro suffered great pain of mind and body and was

     otherwise damaged.




                                             13
     Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 14 of 15



                  COUNT XI – LOSS OF CONSORTIUM
  Gavin McHale, Mark Assad, Kevin Smith, Christopher Simpson, and John Doe

102. Plaintiff Megan Tammaro re-alleges paragraphs 1 through 65 and incorporates them

     herein by reference.

103. The aforesaid conduct by the Individual Defendants caused Megan Tammaro to lose the

     companionship, affection, and sexual enjoyment of her spouse.

104. As a direct and proximate cause of the aforesaid actions and conduct by the Individual

     Defendants, Plaintiff Megan Tammaro suffered great pain of mind and body and was

     otherwise damaged.



   WHEREFORE, Plaintiffs Geoffrey and Megan Tammaro request that this Court enter

judgment against Defendants jointly and severally on all counts of this complaint and:

           a)   Award compensatory damages;
           b)   Award punitive damages;
           c)   Award interest and costs of this action to Plaintiffs;
           d)   Award attorneys’ fees to Plaintiffs; and
           e)   Award such other relief which this Court deems just and proper.


                             DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all issues so triable.




                                             14
Case 1:19-cv-12497-PBS Document 1 Filed 12/11/19 Page 15 of 15



                               PLAINTIFF, GEOFFREY TAMMARO,
                               PLAINTIFF, MEGAN TAMMARO,


                               By: /s/ Luke Ryan
                               Their Attorney
                               Luke Ryan, Esq.
                               BBO No. 664999
                               Sasson, Turnbull, Ryan & Hoose
                               100 Main Street, 3rd floor
                               Northampton, MA 01060
                               (413) 586-4800
                               lryan@strhlaw.com




                              15
